DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  the use of capitals in claims are used to represent trademarks. As best known, Simulation Test is not a trademark name.  Appropriate correction is required.

Examiner Comments
	Upon further search and consideration, prior art Wortz (US9358103) was found and a rejection has been set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 3-11, 17, 19-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 9 recites that the mask is configured to “increase tolerance to rotational misplacement within the patient’s eye within a 30 degree window”.  From the specification it is unclear what structure is utilized to configure the device to achieve this function. The specification appears to disclose that the mask is configured to “increase tolerance to rotational misplacement within the patient’s eye within a 30 degree window” in combination with the refractive element, and not on its own. Additionally, although it is disclosed in the specification that the refractive element along with the mask prevents misalignment, it is unclear as to what structure allows for this function/intended use is being performed. For example, how is the refractive element preventing this misalignment from occurring? It appears that structure that allows for this intended use is absent from the claim that will allow for the device to perform this function. 
Note the additional claims are also rejected as they depend from a rejected dependent claim 9.

Claim 7 recites the limitation “the mask is configured to fracture in a predictable manner upon placement in the eye through a small bore IOL inserter”. There is insufficient support in the disclosure for this limitation in the specification. The disclosure does not distinctly disclose a particular material or structure that describes how this fracture is to occur.  Therefore, clarification of what structure and/or material of the mask that causes this feature should be described for clarity. For the purposes of examination, it will be considered that as long as the mask is made from materials well 


Claim 25 recites the limitation "the Simulation Test" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Additionally, this “simulation test” is not adequately described in the specification and is not a known term in the art. Thus, it is unclear as to what is meant by “simulation test described herein”. Claim 25 is directed to a device, what additional structure is required to maintain the lens in the same visual acuity and what are the meets and bounds of this test? Is this a basic eye exam test? This “test” claim language is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-11, 17, 19, 20, 22, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wortz et al. (US 9,358,103).
Referring to claim 9, Wortz et al. discloses an intraocular lens comprising: a refractive element (col. 12 lines 23-42) adapted to counter astigmatism in a human 
Referring to claim 3, Wortz et al. discloses wherein the mask is coupled with a face of an optic incorporating the mask (col. 37 line 60 to col. 38 line 3).
Referring to claim 4, Wortz et al. discloses wherein the mask is formed on a piggyback IOL configured to couple with the eye to place the mask on the face of the optic (col. 37 line 60 to col. 38 line 3).
Referring to claim 5, Wortz et al. discloses wherein the mask is embedded in an optic comprising the refractive element (col. 37, lines 60-66).
Referring to claim 6, Wortz et al. discloses wherein the mask comprises a central aperture has a diameter of less than about 2.8 mm (col. 38, lines 16-21).
Referring to claim 7, Wortz et al. discloses an IOL that is inserted and possesses sufficient elasticity to resume its pre-folded shape upon placement in the eye through a small incision (col. 13).
Referring to claim 8, Wortz et al. discloses wherein the mask comprises a plurality of small holes disposed through the annular region (microperforations, col. 38 lines 33-37) to secure the mask to an optic including the refractive element.
Referring to claim 10, Wortz et al. discloses wherein the refractive element comprises a toric configuration (col. 12, line 37).
Referring to claim 11, Wortz et al. discloses wherein the mask is configured to increase depth of focus by a magnitude equivalent to up to 2 diopters of add power(col. 38 line 40-46).
Referring to claim 17, Wortz et al. discloses wherein the refractive element comprises a rotational alignment feature (col. 12, lines 59-64).
Referring to claim 19, Wortz et al. discloses wherein the intraocular lens is configured to maintain the same visual acuity level from 0.0 to +/- 2.0 diopters of defocus (see 112 rejection above, the prior art is fully capable of performing the function as taught in the claim).
Referring to claim 20, Wortz et al. discloses wherein the mask comprises an elastic material (col. 38 lines 22-23).
Referring to claim 22, Wortz et al. discloses wherein the mask is configured to increase tolerance to rotational misplacement within the eye within the 30 degree window while maintaining a visual acuity of at least 20/20 (see 112 rejection above, the prior art is fully capable of performing the function as taught in the claim).
Referring to claim 23, Wortz et al. discloses wherein the 30 degree window is +/- 15 degrees (see 112 rejection above, the prior art is fully capable of performing the function as taught in the claim).
Referring to claim 25, Wortz et al. discloses an intraocular lens comprising: a refractive element (col. 12 lines 23-42) adapted to counter astigmatism in a human patient’s eye; and a mask configured (col. 38, lines 16-46) to block a substantial portion of light from passing through an annular region (col. 38, lines 16-21) thereof and to permit a substantial portion of light to pass through a central aperture thereof to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortz et al., in view of Zhao et al. (US 2009/0323020) as applied to claim 9 above.
Referring to claim 24, Wortz et al. discloses an intraocular lens with various optical powers and features (col. 12, lines 23-42) but lacks a detailed description of the lens being monofocal. 
Zhao et al. discloses an toric lens designed to treat astigmatism (abstract) where the lens can be a monofocal lens (paragraph 126) for the purpose of correcting vision impairments of a patient and treat astigmatism. 
 However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens to be monofocal in order to provide the necessary optical correction for the patient. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        































15